                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       DAVID KHAN, et al.,                                 Case No. 17-cv-05548-RS (LB)
                                  12                     Plaintiffs,
Northern District of California
 United States District Court




                                                                                               ORDER DENYING PLAINTIFFS’
                                  13              v.                                           MOTION TO COMPEL
                                  14       JUSTIN ROGERS, et al.,                              Re: ECF No. 117
                                  15                     Defendants.

                                  16

                                  17         Plaintiffs David Khan and Nay Zar Tun Kyaw filed a motion to compel Inspector Darryl

                                  18   Holcombe of the Contra Costa County District Attorney’s Office to respond to their

                                  19   interrogatories.1 The court denies the motion.

                                  20         A party may serve interrogatories only on other parties to the litigation. See Fed. R. Civ. P.

                                  21   33(a)(1). They may not serve interrogatories on non-parties. See id. (Instead, a party may take

                                  22   discovery of a non-party by subpoena. See Fed. R. Civ. P. 45.) Inspector Holcombe is not a party

                                  23   to this litigation. The plaintiffs therefore cannot compel him to respond to interrogatories.2

                                  24

                                  25

                                  26
                                       1
                                        Pls. Mot. to Compel – ECF No. 117. Citations refer to material in the Electronic Case File (“ECF”);
                                       pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  27   2
                                         Contrary to the plaintiffs’ suggestion, id. at 2 (¶ 5), there is no general obligation of public employees
                                       to respond to interrogatories in litigations to which they are not a party.
                                  28

                                       ORDER – No. 17-cv-05548-RS (LB)
                                   1         The plaintiffs claim that “[d]ue to the limitation of the courtroom and security regulations,

                                   2   plaintiffs cannot proceed the deposition [sic] as we require that plaintiffs used the interrogatory

                                   3   questions to obtain information including to Sr. Inspector Darryl Holocombe [sic] of Contra Costa

                                   4   County.”3 It is not entirely clear to what deposition the plaintiffs are referring. To the extent that

                                   5   the plaintiffs are claiming that they cannot depose Inspector Holcombe because of courtroom

                                   6   limitations or security regulations, they have not supported their claim. Nothing prevents the

                                   7   plaintiffs from taking depositions, subject to the Federal Rules of Civil Procedure and all orders of

                                   8   the court. To the extent that the plaintiffs are claiming that they cannot sit for their own

                                   9   depositions until they obtain discovery from Inspector Holcombe, their claim is meritless. The

                                  10   plaintiffs do not have a right to unilaterally refuse to sit for properly-noticed depositions or to

                                  11   condition their depositions on their obtaining discovery from a third party. The court repeats its

                                  12   warning to the plaintiffs that if they do not sit for properly-noticed depositions, they may be
Northern District of California
 United States District Court




                                  13   subject to sanctions, including terminating sanctions (dismissal of their case for failure to comply

                                  14   with their discovery obligations).4

                                  15

                                  16         IT IS SO ORDERED.

                                  17         Dated: December 28, 2018

                                  18                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  19                                                      United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   3
                                           Id. at 1 (¶ 2).
                                  27   4
                                        See Order – ECF No. 114 at 5 (previously warning plaintiffs that they must sit for properly-noticed
                                       depositions or risk being sanctioned).
                                  28

                                       ORDER – No. 17-cv-05548-RS (LB)                     2
